                          UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

JEFFREY BRISEBOIS,

                       Plaintiff,

v.                                                         Case No: 6:16-cv-1589-Orl-31GJK

UNITED STATES OF AMERICA,

                       Defendant.


                                             ORDER
         This cause comes before the Court on Defendant’s Motion for Clerk’s Taxation of Costs

(the “Motion to Tax Costs,” Doc. 74) filed November 15, 2018, and Plaintiff’s Objection to

Defendant’s Bill of Costs filed December 1, 2018 (Doc. 75).

         On December 26, 2018, the United States Magistrate Judge issued a report (Doc. 76)

recommending that the motion be granted in part and the objection be sustained in part. No

objection to that report was filed.

         Therefore, it is ORDERED as follows:

         1.     The Report and Recommendation is CONFIRMED and ADOPTED as part of this

Order.

         2.     The objection (Doc. 75) is SUSTAINED in part, such that Plaintiff’s requested

costs for deposition transcripts are reduced to $5,630.24 and Plaintiff’s photocopying expense is

reduced to $1,143.60. In all other respects, the objection (Doc. 75) is OVERRULED.
       3.     Accordingly, the Motion to Tax Costs (Doc. 74) is GRANTED in part. The

Court taxes $8,130.38 in costs against Plaintiff. In all other respects, the motion is DENIED.

       DONE and ORDERED in Chambers, Orlando, Florida on January 10, 2019.




                                                                                        


Copies furnished to:

Counsel of Record
Unrepresented Party




                                               -2-
